Motion Granted and Order filed March 17, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00144-CV
                                    ____________

     IN RE SOLIDWOOD FOREST EXPRESS, LLC, D/B/A TOMBALL
                     FOREST EXPRESS, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            157th District Court
                            Harris County, Texas
             Trial Court Cause Nos. 2019-03774 and 2019-03774-A

                                      ORDER

      On March 16, 2021, relator, Solidwood Forest Express, LLC, d/b/a Tomball
Forest Express (“Tomball”), filed a petition for writ of mandamus. See Tex. Gov't
Code Ann. § 22.221. Tomball asks this Court to order the Honorable Tonya
Garrison, Judge of the 157th District Court, Harris County, Texas, to set aside (1) her
order dated August 4, 2020 in trial court cause number 2019-04774, Schnell v.
Mendez et al. (“the Order”); and (2) her judgment dated October 16, 2020 in trial
court number 2019-04774A, Schnell v. Solidwood Forest Express, LLC, d/b/a
Tomball Forest Express (“the Judgment”). Tomball claims the Order and Judgment
are void.

      Contemporaneously with its petition for writ of mandamus, Tomball filed an
emergency motion for temporary relief. See Tex. R. App. P. 52.10. Tomball’s
motion asks that this court stay: (1) the Judgment; and (2) “any and all efforts to
execute or collect as to” the Judgment. Tomball certified that the real party in
interest, Steven Patrick Schnell (“Schnell”), is unopposed to the motion.

      It appears from the facts stated in the petition that Tomball’s request for relief
requires further consideration and that Tomball will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10. We therefore order
as follows:

      1. Tomball’s emergency motion is granted.

      2. The Judgment is stayed, and no efforts shall be made to execute or collect
            the Judgment.

      3. This order is effective until final decision by this court of Tomball’s
            petition for writ of mandamus, or until further order of this court. See Tex.
            R. App. P. 52.10(b).

      The court requests a response from Schnell to Tomball’s petition for writ of
mandamus. The response is due on or before Monday, March 29, 2021.

                                     PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                            2